Order affirmed, with ten dollars costs and disbursements. Memorandum: The allegations of fact
*848and the demand for relief, which are set forth in plaintiff’s complaint, clearly show that this is an action in equity rather than one at law. The appellant, therefore, is not entitled, as a matter of right, to a jury trial of any of the issues which the pleadings present. (Jamaica Savings Bank v. M. S. Investing Co., Inc., 274 N.Y. 215; Werner v. Mohawk Condensed Milk Co., 152 App. Div. 330.) All concur. (The order denies a motion for a jury trial in an action to set aside certain transfers of realty.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.